Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

John N. Jordan, M.D.,
(PTAN: SC22178753)
(NPI: 120824042),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-933
Decision No. CR3637

Date: February 10, 2015

DECISION

Petitioner, John N. Jordan, M.D., appealed the effective date determination that he was
not eligible for enrollment in the Medicare program as a supplier earlier than October 11,
2013, and he could not submit retrospective claims for payment earlier than September
11, 2013. I find that Palmetto GBA (Palmetto), an administrative contractor for the
Centers for Medicare & Medicaid Services (CMS), properly determined that the earliest
approvable enrollment application that it received was on October 11, 2013, which
necessarily determines Petitioner’s effective date of enrollment as October 11, 2013, with
a retrospective billing period starting September 11, 2013.

I. Background

The following facts are undisputed unless otherwise noted. Petitioner is a physician
practicing in South Carolina. Petitioner desired to reassign his Medicare billing
privileges with a new group practice, Agape Senior Primary Care (Agape). Agape
represented Petitioner in these transactions with Palmetto. Agape claims it submitted
reassignment enrollment applications, CMS Form 855R and CMS Form 855], on behalf
of Petitioner to Palmetto on January 18, 2013. The following is a summary of the
timeline of events:

e Petitioner was associated with Dunes Medical Center for Medicare billing
purposes and wished to reassign his Medicare billing privileges to Agape.

e Agape’s Provider Relations Coordinator (Coordinator) states that she mailed
Petitioner’s reassignment application forms 8551 and 855R on January 18, 2013.
P. Ex. 2 at | 3.

e Petitioner began providing medical services at Agape on February 1, 2013.

e On March 8, 2013, Palmetto notified Petitioner that he needed to revalidate his
Provider Transaction Access Number (PTAN) associated with Dunes Medical
Center using an enrollment application. CMS Ex. 1.

e The Coordinator’s first telephone contact with Palmetto was on August 14, 2013,
approximately eight months after she claims she mailed Petitioner’s reassignment
applications. The Coordinator states that Palmetto’s agent informed her that
Palmetto received Petitioner’s applications on March 13, 2013, and it was
reviewing them. P. Ex. 2 at 4. CMS does not deny that this interaction occurred
but asserts that the telephone call took place on August 19, 2013, and explains
now that Palmetto’s agent was referencing Petitioner’s revalidation transaction
with Dunes Medical Center and not the reassignment to Agape. CMS Ex. 15 at
qf) 11-17.

e The Coordinator’s second telephone call to Palmetto was on August 26, 2013.
During that call, Palmetto’s agent advised her that Palmetto was researching
Petitioner’s applications. P. Ex. 2 at 9/5. Again, CMS explains now that the
Palmetto agent was referencing Petitioner’s revalidation transaction with Dunes
Medical Center and not the reassignment transaction to Agape. CMS Ex. 15 at
4 18-19.

e The Coordinator’s third telephone call to Palmetto was on September 11, 2013.
Palmetto’s agent advised her that Palmetto was still processing Petitioner’s
applications. Palmetto’s agent gave the Coordinator reference number
9013254365000. P. Ex. 2 at 97. Again, CMS explains now that Palmetto’s agent
was referencing Petitioner’s revalidation transaction regarding Dunes Medical
Center and not the reassignment to Agape. CMS Ex. 15 at § 28.

e The Coordinator’s fourth telephone call to Palmetto was on September 25, 2013.
Palmetto’s agent told her that Palmetto never received Petitioner’s reassignment
applications and that she needed to resubmit the information. P. Ex. 2 at J 8.

e The Coordinator submitted new applications for Petitioner’s reassignment to
Agape on October 9, 2013. P. Ex. 2 at 49.

e Palmetto received Petitioner’s reassignment applications for Agape on October 11,
2013. CMS Ex. 6; CMS Ex. 7.

e By emails dated October 30, 2013, and December 16, 2013, Palmetto requested
additional information, revisions, and supporting documentation regarding
Petitioner’s applications. CMS Exs. 8, 10.

¢ On January 14, 2014, Palmetto approved the reassignment applications to allow
Agape to directly bill Medicare on Petitioner’s behalf starting September 11, 2013.
CMS Ex. 11.

e Petitioner requested reconsideration of Palmetto’s effective date determination.
Palmetto issued a reconsideration decision on February 10, 2014, concluding it
had correctly determined that Petitioner could begin billing Medicare starting
September 11, 2013, because Palmetto received Petitioner’s approvable
applications on October 11, 2013. CMS Ex. 13.

Petitioner filed a request for hearing (RFH) on April 10, 2014, and I was assigned this
case. Following the issuance of my Acknowledgement and Pre-hearing Order (Order),
CMS moved for summary judgment and filed a supporting brief (CMS Br.) with 16
proposed exhibits (CMS Exs. 1-16). My Order required the parties to provide prehearing
exchanges, including a brief addressing all issues of law and fact and any motion for
summary judgment the party might make. In accordance with my Order, I construe
CMS’s motion for summary judgment as its pre-hearing brief. CMS proposed two
witnesses and provided written direct testimony for them. CMS Exs. 15, 16. Petitioner
submitted a pre-hearing brief and opposition to CMS’s motion for summary judgment (P.
Br.) with three proposed exhibits (P. Exs. 1-3). Petitioner proposes the Coordinator as a
witness and provided her written direct testimony as P. Ex. 2.

In the absence of any objection, I admit CMS Exs. 1-16 and P. Exs. 1-3 into the record.
Neither party requested the opportunity to cross-examine any opposing witness;
therefore, in accordance with my Order, a hearing in this matter is not necessary. Order
at 10. I issue this decision on the full merits of the written record.

IL. Discussion

A. Issue

Whether CMS or its contractor correctly established the effective date for Petitioner’s
enrollment in the Medicare program.
B. Findings of Fact and Conclusions of Law

1. Palmetto received an approvable Medicare enrollment application
from Petitioner on October 11, 2013, which necessarily determined
Petitioner’s effective date.

The effective date for enrollment for physicians is “the later of the date of filing of a
Medicare enrollment application that was subsequently approved by a Medicare
contractor or the date an enrolled physician or nonphysician practitioner first began
furnishing services at a new practice location.” 42 C.F.R. § 424.520. The “date of filing’
is the date that the Medicare contractor “receives” a signed enrollment application that
the Medicare contractor is “able to process to approval.” 73 Fed. Reg. 69,725, 69,769
(Nov. 19, 2008).

Palmetto’s records show that Palmetto received Petitioner’s reassignment applications on
October 11, 2013, and CMS provides the applications’ envelope displaying a postmark of
October 9, 2013.' CMS Ex. 6 at 1. CMS provides an iFlow tracking document from its
tracking system that shows Palmetto received no earlier application. CMS Ex. 2.
Palmetto acknowledged receipt of the October 11, 2013 applications in an electronic
transmission dated October 30, 2013. CMS Ex. 7. CMS explains that a comprehensive
search of the national provider database confirms that Palmetto did not receive
applications from Agape on behalf of Petitioner any earlier than October 11, 2013. See
CMS Ex. 16 at §§ 4, 8; see also CMS Ex. 15 at § 35.

CMS provided me with two comprehensive and credible affidavits from Palmetto agents.
The first affidavit is from a manager in the Provider Enrollment department at Palmetto
(the Manager). CMS Ex. 16. The Manager states that all documents received are date
stamped and scanned into the iFlow tracking system (CMS Exs. 2, 3) and that Palmetto
conducted an exhaustive search for Petitioner’s enrollment applications using Petitioner’s
name, social security number, National Provider Identifier (NPI), and the group identifier
for Agape. Palmetto’s search of its national database files reportedly could not find an
enrollment application from Agape on behalf of the Petitioner before October 2013.

CMS Ex. 16 at §§ 4, 7, 8.

The Manager also explained that Palmetto sent Dune Medical Center, the group practice
with which Petitioner was previously associated, a March 8, 2013 revalidation request
regarding Petitioner. The Manager further explained that Palmetto generates Call Control

we

' The enrollment application packet that Palmetto received on October 11, 20
included: the envelope postmarked October 9, 2013; a cover letter from Agape dated
January 18, 2013; a CMS Form 855! dated January 14, 2013; a CMS Form 855R dated
January 18, 2013; a letter from Agape to Palmetto dated October 1, 2013; a CMS Form
855I dated October 1, 2013; and a CMS Form 855R dated October 1, 2013. CMS Ex. 6.
Numbers (CCNs) for every telephone call it received and that those numbers are not
helpful to ascertain the receipt date of any provider enrollment application. CMS Ex. 16
at J 11, 12. He also explained that Palmetto sends an email confirmation to a provider
within 20 days of receiving an enrollment application, and Palmetto sent its only
confirmation email to Agape on October 30, 2013. CMS Exs. 7; 16 at § 13.

CMS proffered a second affidavit, from a supervisor in Palmetto’s Provider Contact
Center (the Supervisor). CMS Ex. 15. In her affidavit, the Supervisor explains that the
Multi-Carrier System Desktop Tool (MCSDT) logs and tracks every telephone call. The
Supervisor stated she conducted a thorough search of Palmetto’s MCSDT for all calls
received regarding Petitioner using Petitioner’s five different PTANs, his NPI, and the
group number for Agape. CMS Ex. 5; CMS Ex. 15 at §§ 4, 8, 35. She explained that a
CCN is generated each time a telephone call is logged, and that Costumer Service
Advocates (CSAs) answer call inquiries. A CCN does not document the receipt of any
provider enrollment application. The only “item pending for” Petitioner in Palmetto’s
database prior to October 11, 2013, was a revalidation request for Petitioner’s previous
practice group, not a new enrollment for Agape. CMS Ex. 15 at § 13. She also explained
the iFlow system tracks every document that a Palmetto employee views. CMS Ex. 15 at
q 15.

The Supervisor specifically addressed Agape’s telephone inquiries. CMS Ex. 15. She
explained that there is no record of a telephone call from Agape on August 14, 2013, as
Agape’s Coordinator claims, but there is a record of a telephone call on August 19, 2013.
The CSA who responded to that call commented that “Provider checking status of
application that has been pending since 3/8/13” in the log. CMS Ex. 15 at 9.11. The
Supervisor explained that the iFlow system showed that the CSA who answered the
telephone call on August 19, 2013, viewed only the revalidation letter Palmetto sent to
Petitioner on March 8, 2013 (associated with the Dune Medical revalidation process).
CMS Ex. 15 at ¥ 15.

The Supervisor explained that the iFlow system shows that the CSA viewed the March 8,
2013 Dune revalidation letter during the course of the August 26, 2013 call. CMS Ex.
15,4 19. Similarly, the Supervisor explained that the iFlow system showed that the CSA
who answered a September 3, 2013 telephone call from Agape viewed the March 8, 2013
Dune revalidation letter. CMS Ex. 15 at § 22.

The Supervisor further explained that Palmetto received two telephone calls from Agape
on September 11, 2013. The CCN for the first call was 9013254365000. CMS Ex. 15 at
26. During the second telephone call on September 11, 2013, the CSA directed Agape
to fax information concerning Petitioner’s Dune revalidation request. CMS Ex. 15 at
428. The Supervisor reported that according to the iFlow system, Palmetto did not
receive a provider enrollment application for Petitioner until October 11, 2013. CMS Ex.
15 at ff] 14, 35.

The Supervisor stated that the CSA who responded to a September 25, 2013 telephone
call reportedly told Agape that Palmetto had not received Petitioner’s enrollment
application. The CSA did view the March 8, 2013 revalidation request (pertaining to
Dune Medical) on the iFlow system. CMS Ex. 15 at §§ 29, 30. That CSA reportedly also
informed Agape that Palmetto had received a different application for a different
physician associated with Agape in March 2013. See CMS Ex. 14.

In sum, CMS concedes that Agape contacted Palmetto several times regarding the status
of enrollment applications. However, the evidence specifically and persuasively suggests
there were several misunderstandings and that the discussions Agape and Palmetto
employees had related to Petitioner’s revalidation with another group practice (Dune
Medical) and not to Petitioner’s reassignment to Agape.

2. Petitioner is eligible for retrospective billing privileges starting
September 11, 2013.

I find the evidence demonstrates that Palmetto first received Petitioner’s enrollment
application on October 11, 2013. Palmetto ultimately approved that application and
notified Petitioner of its October 11, 2013 effective date decision. CMS Ex. 11. A CMS
contractor may permit retrospective billing for up to thirty days prior to the effective date
of enrollment. 42 C.F.R. § 424.521(a).

Here, thirty days prior to the effective date of October 11, 2013, is September 11, 2013.
Accordingly, Agape may bill Medicare retrospectively for reimbursement of covered
services performed by Petitioner starting no earlier than September 11, 2013. Palmetto
erroneously characterized September 11, 2013, as Petitioner’s “effective date,” rather
than Petitioner’s retrospective billing date. CMS Ex. 11. I treat Palmetto’s action as if it
intended to set September 11, 2013, as the earliest date for which Petitioner may submit
retrospective claims, with the effective date of Petitioner’s enrollment as October 11,
2013.

3. Petitioner does not persuade me that Palmetto received earlier approvable
reassignment applications from Agape before October 11, 2013.

Petitioner argues his effective date should be February 1, 2013, the date Petitioner began
to provide medical services for Agape because Agape actually filed applications on
Petitioner’s behalf on January 18, 2013. P. Br. at 3. Alternatively, Agape argues
Petitioner’s effective date should be February 11, 2013, because he claims Palmetto
verbally acknowledged that it received Petitioner’s enrollment applications on March 13,
2013. P. Br. at 3.
In support, Petitioner submits as exhibits Petitioner’s enrollment application and cover
letter dated January 18, 2013 (P. Ex. 1) and an enrollment application and cover letter
dated October 1, 2013 (P. Ex. 3) in which the Agape Coordinator asserts that she mailed
an earlier application on January 18, 2013. Petitioner also submits the Coordinator’s
affidavit (P. Ex. 2) explaining how the Coordinator mailed Petitioner’s application on
January 18, 2013. The Coordinator also references a CCN, 9013254365000, that
Palmetto provided her.

I find the CCN number helps show that Agape did inquire about Petitioner’s
reassignment applications, but it does not refute CMS’s explanation that Palmetto was
referencing Petitioner’s separate revalidation process regarding a different group practice
during several of Agape’s telephone inquiries. Therefore, the CCN does not show that
Palmetto received Petitioner’s applications before October 11, 2013.

In her affidavit, the Agape Coordinator explains very generally that she mailed
Petitioner’s completed enrollment applications on January 18, 2013. She does not state
where or how she mailed the applications. She does not state whether she paid for
certified mail delivery or whether she obtained any record of mailing it. She does not
explain how, absent a receipt or other documentation, she remembers mailing specific
forms on a specific date nearly 10 months prior to her making that recollection. See P.
Exs. 2, 3. Ultimately, there is not sufficient evidence in the record to persuade me that
Agape actually mailed enrollment applications for Petitioner on or around January 18,
2013. And even if Petitioner could prove that Agape mailed its applications on January
18, 2013, he has not come forward with sufficient evidence to prove the date on which
Palmetto received the approvable applications, which would be instrumental in
determining the filing date for effective date determinations.

Alternatively, Petitioner relies on the Coordinator’s claim that she received verbal
acknowledgment of receipt of Petitioner’s applications on March 13, 2013, during her
August 19, 2013 telephone inquiry to Palmetto. However, the MCSDT and iFlow
records suggest that the CSA who answered the August 19, 2013 telephone call was
referring to the March 8, 2013 revalidation request for one of Petitioner’s already existing
PTANs, the one associated with Dune Medical Center, an entirely separate transaction.
Unfortunately, Agape did not realize during its first phone inquiry, on August 19, 2013,
that Palmetto never received Petitioner’s applications that Petitioner asserts it mailed in
January 2013. What followed was a lot of ongoing confusion during the telephone
communications between Agape and Palmetto regarding two separate and distinct
transactions.
4. Iam not authorized to grant Petitioner's requests for
equitable relief.

Petitioner claims he received inaccurate information from Palmetto, which amounts to a
claim of equitable estoppel. I am unable to grant the relief that Petitioner requests. It is
well-established that: (1) estoppel cannot be the basis to require payment of funds from
the federal fisc; (2) estoppel cannot lie against the government, if at all, absent a showing
of affirmative misconduct, such as fraud; and (3) I am not authorized to order payment
contrary to law based on equitable grounds. See, e.g., Office of Personnel Mgmt. v.
Richmond, 496 U.S. 414 (1990); Heckler v. Cmty. Health Servs. of Crawford County,
Inc., 467 U.S. 51 (1984); Oklahoma Heart Hosp., DAB No. 2183, at 16 (2008); Wade
Pediatrics, DAB No. 2153, at 22 n.9 (2008), aff'd, 567 F.3d 1202 (10th Cir. 2009). Here,
Petitioner does not allege any affirmative misconduct. Any misinformation was
attributable to confusion regarding two distinct enrollment transactions, and I am unable
to grant the earlier effective date that Petitioner requests.

II. Conclusion

Petitioner’s earliest enrollment application, which Palmetto was able to subsequently
approve, was received by Palmetto on October 11, 2013. Although Palmetto made
references to earlier filed applications during the process, I find those references relating
to a separate enrollment revalidation transaction concerning a different group practice. I
affirm the CMS contractor’s determination that Petitioner’s enrollment in the Medicare
program is effective October 11, 2013, with retrospective billing privileges starting
September 11, 2013.

/s/
Joseph Grow
Administrative Law Judge

